On the part of the plaintiff, it was insisted that the plaintiff * was entitled to two bills of costs for opposing the motion; also that this motion was too late.
Jewett, Justice.
Under the rule of the 9th of February, 1844, only one bill of costs was ordered for opposing. The taxation of the second bill was a nullity, and Corning, in whose behalf the motion was made, was liable to pay costs, and having paid the bill as taxed, lost nothing by waiting until proceedings were taken to enforce payment of the second bill. (Graham’s Practice, 2 ed. 705.)
Motion granted with $10 costs, upon condition that Richard S. Corning stipulates that he will not bring any action for his arrest by virtue of the said precept.